270 N.W.2d 288 (1978)
In re Application for the Discipline of Rollin Harvey BISSONETT, an Attorney at Law of the State of Minnesota.
No. 49199.
Supreme Court of Minnesota.
September 7, 1978.
R. Walter Bachman, Jr., Administrative Director on Professional Conduct, Lawyers Prof. Resp. Bd., St. Paul, for appellant.
George R. Ramier, Minneapolis, for respondent.

ORDER SUSPENDING ROLLIN HARVEY BISSONETT FROM PRACTICING LAW IN THE STATE OF MINNESOTA FOR THIRTY DAYS
SHERAN, Chief Justice.
The above entitled matter came on for hearing before the court on the petition for disciplinary action of the Administrative Director on Professional Conduct and a stipulation entered by the Assistant Director and by Rollin Harvey Bissonett and his attorney, George R. Ramier.
*289 The court having heard and considered the statements of the parties, and it appearing that Mr. Bissonett is an attorney at law admitted to practice in the State of Minnesota, and that he has admitted facts constituting violations of DR1-102(A)(2), (5), (6), and DR3-101(A) of the Code of Professional Responsibility and aiding and abetting violations of Minn.St. 481.02 and Minn.St. 332.37, and that the parties have agreed that a 30-day suspension is an appropriate sanction,
IT IS ORDERED that Rollin Harvey Bissonett be suspended from practicing law in the State of Minnesota for 30 days with the following conditions:
1. The 30-day period shall begin on Wednesday, September 20, 1978, and end on Thursday, October 19, 1978.
2. The Administrative Director on Professional Conduct shall undertake supervision of Mr. Bissonett to insure that he neither directly nor indirectly engages in the practice of law during this period.